DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
Y The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is made in response to Applicant’s remarks filed on 8/31/22. Claims 1, 3-5, 7, 11, 13-15, and 17 have been amended. Claims 1-20 are pending. 

Response to Arguments
Applicant’s amendments regarding Examiner's rejections under 35 USC 112 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph have corrected the issues raised in the rejection under 35 USC 112(b) made in the previous action. 
Applicant’s arguments with respect to Examiner's rejections under 35 USC 102 and 103 have been considered but are not persuasive. Therefore, these rejections are maintained.
Regarding claim 1, Applicant asserts that the cited prior art does not teach, "receiv[ing] data about a user event from a second device that is separate from the computer and the first user device” and “determin[ing], based on the received information [from the first user device] indicating the current location and the received data [from the second device] about the user event, whether to trigger actuation of a pickup," (Remarks at pg. 7). Examiner, however, respectfully disagrees.
Beaurepaire discloses receiv[ing] data about a user event from a second device that is separate from the computer and the first user device (e.g. at least user UE 101a-101n, see e.g. at least Abstract, [0002-0013], Fig. 1-3, 10-12, and related text) and “determin[ing], based on the received information [from the first user device] indicating the current location and the received data [from the second device] about the user event, whether to trigger actuation of a pickup (see e.g. at least Abstract, [0002-0013], Fig. 1-3, 10-12, and related text, the configuration platform 109 may cause, at least in part, a configuration of at least one vehicle to travel to the at least one drop-off location, at least one pick-up location, or a combination thereof. In one embodiment, the at least one vehicle is an autonomous vehicle, and wherein the at least one user location includes, at least in part, at least one current location, at least one destination location, or a combination thereof. In such manner, the configuration platform 109 may dynamically determine a drop-off location, a pick-up location, or a combination thereof at a particular time period based on the health condition of a user. In one embodiment, the configuration platform 109 may calculate an estimated total time for at least one training activity for at least one user. The configuration platform 109 may determine a pick-up target time for at least one user based on the travel time information, see e.g. at least para [0061]; As discussed, one or more mobile devices associated with a user are not connected with the autonomous vehicles, see e.g. at least para [0029]; e.g. the UE 101 may include GPS receivers to obtain geographic coordinates from satellites 119 for determining current location and time associated with the UE 101, see e.g. at least para [0034, 0036, 0038-0039, 0041, 0057-0063]).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5-11, and 15-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Beaurepaire (US 2015/0377635 A1).

Regarding claim 1, Beaurepaire discloses a system comprising (see e.g. at least Abstract, [0002-0013], Fig. 1-3, 10-12, and related text), a computer programmed to (id., disclosing a method, computer 109, 113, and corresponding computer program for determining a drop-off location, a pick-up location, or a combination thereof at a certain time period based, at least in part, on user fitness targets, user preferences, or a combination thereof):
receive information indicating a current location from a first user device (e.g. at least user UE 101a-101n,) that is separate from the computer (id., see also e.g. at least [0036]);
receive data about a user event from a second device that is separate from the computer and the first user device (id.);
determine, based on the received information indicating the current location and the received data about the user event, whether to trigger actuation of a pickup (id., the configuration platform 109 may cause, at least in part, a configuration of at least one vehicle to travel to the at least one drop-off location, at least one pick-up location, or a combination thereof. In one embodiment, the at least one vehicle is an autonomous vehicle, and wherein the at least one user location includes, at least in part, at least one current location, at least one destination location, or a combination thereof. In such manner, the configuration platform 109 may dynamically determine a drop-off location, a pick-up location, or a combination thereof at a particular time period based on the health condition of a user. In one embodiment, the configuration platform 109 may calculate an estimated total time for at least one training activity for at least one user. The configuration platform 109 may determine a pick-up target time for at least one user based on the travel time information, see e.g. at least para [0061]; As discussed, one or more mobile devices associated with a user are not connected with the autonomous vehicles, see e.g. at least para [0029]; e.g. the UE 101 may include GPS receivers to obtain geographic coordinates from satellites 119 for determining current location and time associated with the UE 101, see e.g. at least para [0034, 0036, 0038-0039, 0041, 0057-0063]); and
in response to determining to trigger actuation of the pickup based on the received information indicating the current location and the received data about the user event, instruct a vehicle to navigate to a pickup location (id.).

Regarding claims 5 and 15, Beaurepaire discloses that the data about the user event received from the second device indicates a transaction location that corresponds to the current location (see e.g. at least [0045, 0082], Fig. 1, 7-8, 10, and related text).

Regarding claims 6 and 16, Beaurepaire discloses that the data about the user event received from the second device includes a user communication in the form of a text message (see e.g. at least [0045, 0082], Fig. 1, 7-8, 10, and related text).

Regarding claims 7 and 17, Beaurepaire discloses that the computer is further programmed determine whether to trigger actuation of the pickup based on data indicating a user gait characteristic (see e.g. at least [0030-0031, 0060, 0070], Fig. 1, 3, 6, and related text).

Regarding claims 8 and 18, Beaurepaire discloses that the data about the user event received from the second device includes a message from a smart appliance (see e.g. at least [0073-0074, 0083, 0087, 0090], Fig. 7, and related text).

Regarding claims 9 and 19, Beaurepaire discloses that the computer is further programmed to identify[ing] that a pickup at the pickup location has been performed after a previous actuation of the smart appliance (see e.g. at least [0072-0084, 0087, 0090], Fig. 7-10, and related text).

	Regarding claims 10 and 20, Beaurepaire discloses that the data about the user event received from the second device includes one or more of data indicating a transaction, a user communication, audio data, accelerometer data, a message from a smart appliance, and user habit data (e.g. the configuration platform 109 may determine a fitness parameter information associated with the at least one user. In one embodiment, the fitness parameter information includes personal fitness goals. The personal fitness goals may be set by a user per their preference. In one scenario, the configuration platform 109 may determine a drop-off and/or a pick-up location based on personal fitness goal of a user, see e.g. at least para [0034, 0038-0039, 0041, 0057-0063]).  

	Regarding claim 11, Beaurepaire teaches a method (see e.g. at least Abstract, para [0028], Fig. 3-6, and related text, disclosing a method, apparatus, and corresponding computer program for determining a drop-off location, a pick-up location, or a combination thereof at a certain time period based, at least in part, on user fitness targets, user preferences, or a combination thereof) comprising: 
receiving information indicating a current location from a first user device (e.g. at least user UE 101a-101n,) that is separate from the computer (id., see also e.g. at least [0036]);
receiving data about a user event from a second device that is separate from the computer and the first user device (id.);
determining, based on the received information indicating the current location and the received data about the user event, whether to trigger actuation of a pickup (id., the configuration platform 109 may cause, at least in part, a configuration of at least one vehicle to travel to the at least one drop-off location, at least one pick-up location, or a combination thereof. In one embodiment, the at least one vehicle is an autonomous vehicle, and wherein the at least one user location includes, at least in part, at least one current location, at least one destination location, or a combination thereof. In such manner, the configuration platform 109 may dynamically determine a drop-off location, a pick-up location, or a combination thereof at a particular time period based on the health condition of a user. In one embodiment, the configuration platform 109 may calculate an estimated total time for at least one training activity for at least one user. The configuration platform 109 may determine a pick-up target time for at least one user based on the travel time information, see e.g. at least para [0061]; As discussed, one or more mobile devices associated with a user are not connected with the autonomous vehicles, see e.g. at least para [0029]; e.g. the UE 101 may include GPS receivers to obtain geographic coordinates from satellites 119 for determining current location and time associated with the UE 101, see e.g. at least para [0034, 0036, 0038-0039, 0041, 0057-0063]); and
in response to determining to trigger actuation of the pickup based on the received information indicating the current location and the received data about the user event, actuating a vehicle to navigate to a pickup location (id.).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Beaurepaire in view of Raghupathy (US 2013/0324154 A1).

Regarding claims 2 and 12, Raghupath teaches limitations not expressly disclosed by Beaurepaire including namely: that a current location is based on information received by a first device from a beacon that includes a low energy Bluetooth device (e.g. the user device searches for nearby WAPS Beacons, receives the transmissions from a number of Beacons, and computes its position ... The location information may be utilized within the user device or sent to the network, depending upon the application, see e.g. at least para [0034, 0051, 0080, 0093-0096]).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teaching of Beaurepaire by configuring that the current location is based on information received by the first device from a beacon as taught by Raghupathy in order to provide quick, accurate, and efficient location calculation capabilities of a user device through a telecommunications network in a cost-effective manner (Raghupathy: para [0004-0005]).

Claims 3-4 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Beaurepaire in view of Ballou (US 2007/0174467 A1).

Regarding claims 3 and 13, Beaurepaire discloses that the data about the user event received from the second device indicates a transaction (e.g. a system 100 of FIG. 1 introduces the capability to allow users with autonomous vehicles to reach their daily fitness goals through the support of their autonomous vehicles by being dropped-off or picked-up at locations targeted for this purpose. In one scenario, if a user has indicated a goal of walking 8000 steps per day, the system 100 may detect the number of steps walked by the user during the day, and may determine a pick-up location to enable the user achieve the fitness goal of walking 8000 steps per day. The configuration platform 109 may convert such targets to an exercise regimen, for example, walking, running, cycling etc. Subsequently, a vehicle may optimize a driving route and a pick-up location. The locations may be optimized by distance, map geometry, or a combination thereof, see e.g. at least para [0030-0039], wherein request/process between user/user device and vehicle is a transaction). 
	Additionally, Ballou teaches limitations not expressly disclosed by Beaurepaire including namely: a second user device includes a point of sale system indicating a transaction completed by the point of sale system (see e.g. at least Abstract, [0064], issuing electronic tickets wirelessly to users with a device such as a PDA and a chargeable account with which to effect payment). 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teaching of Beaurepaire by configuring the second user device to include a point of sale system indicating a transaction completed by the point of sale system as taught by Ballou in order to enable a provider to provide content to a user based upon user activity and/or interests in return for monetary or other compensation (Ballou: [0045, 0064-0065]).

Regarding claims 4 and 14, Modified Beaurepaire teaches that the current location [data] indicates a location within a threshold distance of a building exit after the data [about the user event] indicating the transaction has been received (Ballou: see e.g. at least [0064]).

Conclusion
	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES J HAN whose telephone number is (571) 270-3980.  The examiner can normally be reached on M-Th and every other F (7:30 AM - 5 PM).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on 571-272-4190.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 900-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHARLES J HAN/Primary Examiner, Art Unit 3662